Citation Nr: 0925111	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  06-25 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel





INTRODUCTION

The Veteran served on active duty from September 1968 to 
August 1969 and from November 1969 to January 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The Board notes that the RO reopened and then denied the 
claim seeking service connection for PTSD.  The Board has a 
legal duty to consider the new and material evidence issue 
regardless of the RO's actions.  Barnett v. Brown, 8 Vet. 
App. 1 (1995), aff'd at 83 Fed.3d 1380 (Fed.Cir. 1996).  
Thus, the Board must first review the RO determination that 
new and material evidence has been submitted to reopen the 
previously denied claim.  


FINDINGS OF FACT

1.  Service connection for PTSD was denied in an unappealed 
July 1997 rating decision; the evidence received since the 
July 1997 decision includes evidence that is neither 
cumulative nor redundant of the evidence previously of 
record, relates to an unestablished fact necessary to 
substantiate the claim, and is sufficient to establish a 
reasonable possibility of substantiating the claim.

2.  The Veteran has a diagnosis of PTSD which is 
etiologically related to an in-service stressor that has been 
corroborated by credible evidence.





CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

2.  PTSD was incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate all 
elements of his claim, as well as the evidence VA will 
attempt to obtain and which evidence he is responsible for 
providing.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Kent v. Nicholson, 20 Vet. App. 1 (2006); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In light of the 
favorable determination with respect to both the claim to 
reopen and the service connection claim on the merits, no 
further discussion of VCAA compliance is needed.






I.  Claim to Reopen 

       A.  Legal Authority

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. 
§ 3.156(a).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

	B.  Analysis

Service connection for PTSD was most recently denied in a 
July 1997 rating decision on the basis that the Veteran did 
not furnish a verifiable stressor.  The evidence of record at 
the time of the July 1997 decision included the Veteran's 
service treatment records, service personnel records, a March 
1990 VA examination report containing a diagnosis of PTSD 
related to reported in-service stressors, a July 1990 VA 
treatment record noting a diagnosis of PTSD, a January 1980 
VA treatment record noting a diagnosis of rule-out PTSD, a 
February 1991 letter from the U.S. Army and Joint Services 
Environmental Support Group which states that insufficient 
information was provided and therefore the Veteran's alleged 
stressor could not be verified, and a Social Security 
Administration decision.  The Veteran did not appeal the July 
1997 rating decision.  Therefore, it became final.  38 C.F.R. 
§ 20.1103.

The subsequently received evidence includes a September 2005 
letter from the PTSD Research Coordinator at the Roanoke RO 
which confirms through various research efforts the general 
substance of the Veteran's alleged stressors.  The letter 
concludes that the Veteran's PTSD stressor is conceded.  This 
evidence is not cumulative or redundant and it relates to an 
unestablished fact necessary to substantiate the claim, 
namely a verifiable stressor.  Therefore it is new and 
material, and reopening of the claim is in order.

II.  Service Connection Claim

	A.  Legal Authority

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

To establish a service connection for an injury, the Veterans 
Court generally requires a veteran to show (1) medical 
evidence of a current disability, (2) medical or lay evidence 
of in-service incurrence or aggravation of an injury, and (3) 
medical evidence of a nexus between the claimed in-service 
injury and the present disability.  Dalton v. Nicholson, 21 
Vet. App. 23, 36 (2007).  In cases where the veteran cannot 
establish some of these elements, a veteran can instead 
establish continuity of symptomatology.  38 C.F.R. § 
3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  
To establish continuity of symptomatology, the Veterans Court 
requires a veteran to show "(1) that a condition was 'noted' 
during service, (2) evidence of postservice continuity of the 
same symptomatology, and (3) medical or lay evidence of a 
nexus between the present disability and the postservice 
symptomatology."  Barr, 21 Vet. App. at 307.  Lay evidence 
can be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with § 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f). 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).

Personality disorders are not diseases or injuries for VA 
compensation purposes.  38 C.F.R. § 3.303(c).

Where a veteran served for at least 90 days during a period 
of war and manifests a psychosis to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

	B.  Analysis

The Veteran contends that he is entitled to service 
connection for PTSD because it was incurred during service as 
a result of several stressors, which have been conceded 
according to the September 2005 letter from the PTSD Research 
Coordinator at the Roanoke RO, as mentioned above.

The Veteran's service treatment records note no psychiatric 
disturbances at entry.  Although there is a tear through the 
exact part where psychiatric exam would be marked normal, 
nothing is listed in the remarks section and nothing is 
listed in the medical history associated with the entrance 
exam.  In October 1970 the Veteran was diagnosed with 
neurotic depressive reaction and passive aggressive 
personality.  He was admitted to the hospital in Vietnam on 
September 28, 1970 because of self-inflicted cigarette burns 
on the right arm.  He indicated that he wanted to come to 
Vietnam in hopes of going into an infantry unit and getting 
killed.  He was noted to have a history of being involved in 
an altercation with Military Police for being drunk in a 
stolen truck and carrying weapons.  He also had a history of 
attempting suicide by taking 29 Valium tablets while drunk.  
He said this, as well as the effort to get killed in Vietnam, 
resulted from grief due to his step-father's death a year 
earlier.  He accumulated two Article 15s while in the 
service, one for misconduct and the other for negligence of 
duty.  An October 3, 1970 hospital report notes that he was 
diagnosed with manic depressive reaction, depressed type; and 
stress: severe; Vietnam duty and death of his step-father.  A 
September 1974 retention exam notes normal psychiatric 
evaluation.  Separation exam notes normal psychiatric 
evaluation.

With regard to whether the Veteran has a current diagnosis of 
PTSD related to the verified in-service stressors, there are 
several medical opinions of record.  The earliest record of a 
diagnosis of PTSD is from a March 1990 VA exam report, which 
notes that the Veteran underwent military stressors and is 
currently experiencing multiple difficulties with impulse 
control, irritable and angry outbursts, sleep difficulties, 
and relationship difficulties.  The examiner noted that the 
difficulty in discerning the Veteran's various difficulties 
is due to the fact that he was abused as a child.  However, 
the examiner stated that it is clear that the Veteran's 
military service significantly exacerbated his difficulties 
and warrant a diagnosis of PTSD.  

Moreover, the Veteran currently receives ongoing treatment 
through VA for his PTSD.  He has been diagnosed with PTSD by 
his treating VA psychiatrist and it is noted to be related to 
military stressors.  

However, there are two VA exam reports by two different VA 
psychologists, dated in November 2005 and November 2006, 
which indicate that the Veteran does not meet the criteria in 
terms of reported stressor experiences and in terms of 
experiencing the full constellation of symptoms necessary to 
warrant a diagnosis of PTSD.  The VA examiners noted that 
various psychological testing indicated over reporting of 
symptoms by the Veteran as well as responses that were 
borderline for consideration of malingering.  The examiners 
pointed out inconsistencies in the Veteran's re-telling of 
his stressor experiences and inconsistencies in his stressor 
experiences versus current level of functioning.  Although 
PTSD was not diagnosed, the November 2005 examiner diagnosed 
the Veteran with depressive disorder unrelated to military 
service.  At the November 2006 VA exam, depressive disorder 
was diagnosed and bipolar spectrum disorder was not ruled 
out.  No opinion regarding the etiology of the diagnosed 
depressive disorder was provided by the November 2006 VA 
examiner.

Although there is evidence indicating that the Veteran does 
not meet the criteria for a PTSD diagnosis, there is evidence 
of ongoing treatment for PTSD through VA, with a diagnosis of 
PTSD related to in-service stressors by a VA psychiatrist.  
Moreover, the Veteran was diagnosed with PTSD in March 1990 
by VA physicians, to include the Chief of Psychiatry Service.  
These diagnoses cannot be ignored. The Board further is aware 
that the Veteran has admitted to extensive use of narcotics, 
including heroin, during and subsequent to his period of 
service in Vietnam. Nevertheless, for the above reasons, it 
can only be concluded that the evidence is in equipoise with 
regard to whether the Veteran does have PTSD as a consequence 
of his experiences while on active duty.  Therefore, giving 
the Veteran the benefit of the doubt, service connection is 
granted for PTSD.


ORDER

The Board having determined that new and material evidence 
has been presented, reopening of the claim for entitlement to 
service connection for PTSD is granted.

Entitlement to service connection for PTSD is granted.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


